Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Examiner discovered that the search engine used was loading the wrong document for Ince.  Therefore, the correct version of Ince was retrieved and the previously made rejections were withdrawn and new rejections put forth.  The new rejections are based upon the set of claims dated September 21, 2021.

Examiner has considered the arguments regarding the 101 rejection.  Naturally occurring selenium in breast milk still falls within the range present in the claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural products without significantly more. The claims recite a cell culture medium (composition of matter claims) that comprises water, at least one 
	 
	The analysis will be conducted using the 2019 Revised Patent Subject Matter Eligibility Guidance Analysis
	Step 1:  Is the claim drawn to a process, machine, manufacture, or composition of matter?
	Answer:  The claim is drawn to a composition.
	Step 2A (Prong One), Does the claim recite an abstract idea, law of nature, natural product, or natural phenomenon?
	Answer:  The chemically defined medium would be considered a natural product because it contains natural products such as water, at least one carbon source, vitamins, salts, fatty acids, buffer components, selenium, and trace elements
	Step 2A:  Does the claim recite additional elements that integrate into a practical application?
	Answer:  The composition is not integrated into a practical application.  Independent claim 1 is merely claiming a chemically defined medium with water, one carbon source, vitamins, salts, one or more fatty acids, one or more buffer components, selenium, and trace elements.  The claim does recite the intended use, medium for eukaryotic cell culture.  However, not structural or functional elements are further imparted by this intended use.  Therefore, the claimed product still reads on a natural product that would monopolize the natural product because it is not further limited by 
	Step 2B:  Does the claim recite additional elements that amount to significantly more than the judicial exception?
	Answer:  The claims are just drawn to a composition and do not extend beyond the composition.  
 
The composition is not integrated into a practical application; the claims are merely composition claims.  Since the combination of the naturally occurring products do not result in a composition with markedly different characteristics then the products in the combination, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. While there may be an intended use, the structural elements still read on natural products which would not be modified by a practical application.  In order to prevent a monopoly on 101 products, the claims are deemed 101 ineligible.  The composition is not further limited by a practical application and thus the breadth of the claimed medium reads on blood.  The Khan Academy teaches that blood has the following components:  proteins (page 1), ions such as sodium (page 1) which is a trace element.  Khan further teaches on page 2 that plasma, a main blood component contains water, proteins, ions, nutrients, and wastes 

The amount of selenium has now been amended.  Biachi, Dietary Intake of Selenium and its concentration in breast milk (Biological Trace Element Research, Vol 70, 1999), teaches that the amount of selenium in breast milk is 14.06 ng/ml which converts to 178 nM (abstract).  This amount is within the newly claimed range.  


Therefore, the claims as a whole do not recite something markedly different than the judicial subject-matter eligibility exception of natural products.

See Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 USPQ2d 1961 (2012). See also Guidance for Determining Subject Matter Eligibility of Claims Reciting or Involving Laws of Nature, Natural Phenomena, & Natural Products, available at 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8,10,19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112), the applicant, regards as the invention.

	Claims 8 and 19 mention Tradenames “Tween 80,” “Pluronic F-68,” “Pluronic 188,” and “Poloxamer 188” which may have their components changed at any time.  Therefore, it is unclear what the true components of each one are.  The metes and bounds of the claims have not been adequately established at this time.

	Claim 10 mentions medium components and states that each component is “preferably” each in a concentration sufficient to support cancer stem cell proliferation and/or maintenance.”  It is unclear if this preferred limitation is required.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4,9-10,13-14,20 are rejected under 35 U.S.C. 103 as being unpatentable over Kenerson (US 20050287666) in view Yamashita (US 20110178018)

Kenerson teaches a chemically defined medium (Paragraph 37) comprising water(Paragraphs 59 and 75), at least one carbon source (Paragraph 74), one or more vitamins (Paragraph 39), one or more salts (Paragraph 74), one or more fatty acids (Paragraph 39), one or more buffer components(Paragraph 74), selenium and at least one element such as manganese, silicon, molybdenum, vanadium, nickel, tin, aluminum, silver, barium, bromine, cobalt, chromium, fluorine, germanium, iodine, zirconium, selenium, barium, silver, cadmium, rubidium (Paragraph 65).  Paragraph 20 states that the medium can be serum-free (Paragraph 20). “For 3D tumorsphere culture” is intended use and does not impart any additional structural limitations.  as in instant Claims 1,14 
	Kenerson does not teach using selenium with the newly claimed range.  However, adding selenium in the concentration claimed to the medium would have been obvious in view of Yamashita.  An artisan would have been motivated to have added selenium at that precise claimed range because it can promote the proliferation of cells and it can be utilized as an antioxidant as taught by Yamashita (Pragraphs 180-184).  Yamashita added the selenium at amounts of 50 nM and 100 nM (Paragraph 184) as in instant Claim 1.
	
Dependent Claims taught by Kenerson
Kenerson teaches the medium can comprise one or more growth factors (Paragraphs 57)  Paragraph 57 makes the inclusion of growth factors as optional. as in instant Claims 2 and 3, Paragraph 23 mentions that bFGF and EGF are routinely as in instant Claims 3,9,20, the reference states that the following components may also be included in such medium: insulin, transferrin, and/or albumin (Paragraph 23, Paragraph 27, Paragraph 29) as in instant Claim 10, the medium further comprises tocopherol acetate (Paragraph 59) as in instant Claim 13
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the time invention.
.


Claims 1,6,13,15,21 are rejected under 35 U.S.C. 103 as being unpatentable over Kenerson US 20050287666 in view of Yamashita (US 20110178018) and Kato (US 20100279412)

Kenerson and Yamashita apply as above to teach claim1.  Neither Kenerson or Yamashita recommend the inclusion of fatty acids specifically mentioned in claim 6 into their culture mediums. However, the inclusion of fatty acids would have been obvious based on the teachings of Kato.  Kato teaches that a combination of linoleic acid, oleic acid, linolenic acid, arachidonic acid, myristic acid, palmitic acid, and steric acid may be added to culture medium (Paragraph 190). A person of ordinary skill in the art would have been motivated to use this combination of fatty acid because they are known to promote cell proliferation (Kato Paragraph 185). Since these fatty acids are known to promote cell proliferation much like serum, there would be a high expectation of as in instant Claims 6,13,15,21



The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the time invention.
.



Claims 1,7-8,11-12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kenerson (US 20050287666), Yamashita (US 20110178018), and Weng (US 20150119557)

Kenerson and Yamashita apply as above to teach claim 1.  Neither Kenerson and/or Yamashita mention the use of surfactants like Tween 80 and/or Pluronic F68.  However, the inclusion of both buffers would have been obvious based on the teachings of Weng.  An artisan would have been motivated to have included such compositions because they are useful surfactants that can be used to reduce shear force which can cause damage to cells (Paragraph 41 of Weng).  Since such components protect against harmful shear stress, there would be a high expectation for success as in instant Claims 7, 8, and 19. 
 as in instant Claims 11 and 12.

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the 
	In the present situation, rationales A,B, E,F, are applicable.  The claimed composition was known in the art at the time of filing as indicated by the teachings of the cited reference.  Kenerson teaches the composition with the numerous trace elements.  Yamashita teaches the supplementation with selenium with the claimed concentrations.  Weng teaches the inclusion of the claimed surfactants and the buffers.
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teaching and motivation with a clear, reasonable expectation of success.  The cited prior art meets criteria set forth in both Graham and KSR.


Conclusion

All claims stand rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/     Primary Examiner, Art Unit 1632